Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is issued in response to amendment/RCE filed 5/25/2021.
Claims 1, 7-12, 15, 24, were directly and/or indirectly amended. Claims 2-6, 13-14, 16-23, and 25-46 were canceled. Claims 47-53 were added. 
Claims 1, 7-12, 15, 24, 47-53 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.
 
Response to Arguments
	Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive.
Applicant argues regarding Claim 1, the applied art fail to disclose “automatically training a machine learning model of a relative relationship between a data value of the first variable at a first time and respective data values of at least the second variable at a plurality of times prior to the first time, wherein the computer system performs the automatic training of the model by applying a machine learning algorithm to the sequence of data records.
Examiner disagrees. First of all the claimed/argued “automatically training” was not defined in the specification in any way. Thus “training a machine learning model” simply means processing data with the model. The computer performs this processing of the data (its not being done by hand) so the computer system performs the “training step” as claimed/argued, furthermore the applied art disclose relationship between a data value of the first variable at a first time as shown in Fig. 3, step 34, wherein the mathematical model corresponds to the learning mode and step 32 wherein the field modeled corresponds to the relationship between patient data the first data variable and the medication in response to the patient data corresponds to the second variable as described in Para. 0032, and since the medication is already available prior to receiving the patient data which corresponds to the relationship between a data value of the first variable at a first time and respective data values of at least the second variable at a plurality of times prior to the first time, the applied art further disclose the regression model which predicate the patient proper doses of medication based on the patient factors which is updated periodically which corresponds to algorithm since it is calculated as described in the equation shown in Para. 0042-0049. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 7-12, 15, 24, and 47-53is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Linder et al. (Linder hereinafter) US Patent Application publication No. 20090138286 filed Jan. 19, 2009 and published May 28, 2009.

Regarding Claims 1, and 24, Linder disclose a computer implemented method for automatically solving a time series prediction problem, the method comprising: 
accessing, by a computer system, time series comprising a sequence of data records, each of the data records in the sequence corresponding to a respective time and indicating data values 
automatically training, a machine learning model of a relative relationship between a data value of the first variable at a first time and respective data values of at least the second variable at a plurality of times prior to the first time (Fig. 3, step 34, wherein the mathematical modeling corresponds to the learning model, and step 32, wherein the filed modeled generating data as further described in Para. 0040, and Para. 0041, Linder), wherein the computer system perform the automatic training of the model by applying a machine learning algorithm to the sequence of data records (Para. 0031, wherein the cited based on the statistical data the optima; drug response to that patient, which corresponds to the automated model that is trained to based on the patient factors yield the drugs, since the “training a machine learning model” simply means processing data with the model, Linder); and
predicting, automatically, by the computer system and using the trained machine learning model, a data value of the first variable at a time subsequent to a latest time corresponding to any of the data records in the sequence (Fig. 2, wherein the prediction is shown on the “mg/l” and the number of days as shown in Para. 0035, Linder).
Regarding Claim 7, Linder disclose a method further comprising determining a confidence value associated with the predicted data value of the first variable (Para. 0035, Linder).

Regarding Claims 9, and 48, and 49, Linder disclose a method wherein encoding visually the confidence level associated with the predicted data value of the first variable includes displaying a value having a high relative confidence value bolder than a value having a lower relative confidence value (Fig. 2, wherein the higher point in the graph corresponds to higher and the lower point in the graph corresponds to lower confidence value, as shown in para. 0038, Linder).  
Regarding Claims 10, and 50, Linder disclose a method further comprising converting categorical values of the second variable in the sequence of data records into binary values (Para. 0012, wherein the code calculation corresponds to binary value, Linder).  
Regarding Claims 11, and 51, Linder a method wherein training; the machine learning, model includes training the machine learning model using symbolic regression (Para. 0032, Linder).
Regarding Claims 12, and 52, Linder discloses a method wherein training; the machine learning model includes: executing one or more machine learning algorithms to (1) train a plurality of candidate models of the relative relationship between the data value of the first variable at the first time and the respective data values of at least the second variable at the plurality of times prior to the first time, and (2) determine respective confidence levels associated with the candidate models, and selecting one of the candidate models based, at least in part, on the confidence levels (Fig. 3, step 32, and step 34, wherein the modeling corresponds to train a plurality of candidate models, which is further described in Para. 0040, Linder).

predicting, by the computer system and using the trained machine learning model, a data value of the first variable at a second prediction time subsequent to the first prediction time, wherein the data value of the first variable at the second prediction time is predicted based, at least in part, on the predicted data value of the first variable at the first prediction time (Fig. 2, Para. 0035, Linder). 
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        June 1, 2021